internal_revenue_service department oth washington dc person to contact telephone number refer reply to date op e ep t coc aug ike a uniform issue list attn legend corporation a corporation b unit c unit d unit e plan x dear this is in response to your request for a ruling dated date supplemented by letters dated date and date submitted by your authorized representative concerning distributions from a plan described in sec_401 of the internal_revenue_code your authorized representative submitted the following facts and representations in support of the requested ruling corporation a maintains plan x a profit-sharing_plan which includes a cash_or_deferred_arrangement coda as described in sec_401 of the code plan x is qualified under sec_401 a of the code until date corporation a conducted its business operations through three business divisions unit c unit d and unit e unit c historically was a separate profit center it employed its own accountant and maintained separate_accounting financial and billing functions unit c conducted its own purchasing customer service and payroll functions separate_income statements were prepared for unit c and unit c had a separate capital budget the assets and liabilities attributable to unit c were specifically identified unit c maintained its own sales staff unit c conducted and was responsible for its own marketing expense unit c was managed by its own full time manager who made all personnel and staffing decisions 3s page under an asset purchase agreement dated date as amended corporation a sold more than percent of the assets of unit c to corporation b an unrelated corporation these assets included unit c’s real_estate leasehold interests all equipment inventory equipment leases all prepaid items intangible personal_property good will books_and_records and accounts_receivable plan x will make lump sum distributions soon thereafter to the former unit c employees who have been hired by corporation b plan x will make no distributions to the employees who have continued employment with corporation a corporation a agreed not to compete in the business formerly engaged in by unit c this noncompete agreement in no way restricts corporation a from continuing to conduct its unit d and unit e operations corporation a will continue to maintain plan x for the benefit of its employees in unit d and unit e plan x has been amended to provide generally for the distribution of a participant's vested account balance under the plan upon the sale by corporation a of substantially_all of the assets used by such corporation in a trade_or_business of the corporation to an unrelated corporation which does not maintain the plan but only with respect to a participant who continues employment with the corporation acquiring such assets plan x as amended will also provide that such distributions shall be made in the form of a lump sum to the affected participants no later than the end of the second calendar_year after the calendar_year in which the sale occurred based on the foregoing facts and representations you have requested the following rulings that the disposition of the assets of unit c by corporation a is the disposition of substantially_all of the assets used by corporation a in a trade_or_business within the meaning of sec_401 of the code that the proposed distributions by plan x attributable to employer contributions to former employees of corporation a who continue employment with corporation b are made in accordance with sec_401 of the code sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 k b i ii of the code when read together with sec_401 further provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1 k -i d of the income_tax regulations provides rules applicable to distributions upon the sale of assets sec_1_401_k_-1 of the regulations provides in relevant part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee receiving the distribution must continue employment with the purchaser of the assets iii the distribution must be in connection with the disposition of the assets and iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 c m or after the sale_or_other_disposition sec_1_401_k_-1 of the regulations provides in part that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code 23l page in the present case corporation a will dispose_of unit c which based on all the facts and circumstances presented herein has been determined to be a trade_or_business as that term is used in sec_401 of the code at least percent of unit c's assets will be sold to corporation b you have represented that corporation a will continue to maintain plan x after the sale and that plan x will make the proposed distributions to the participants who are employed by corporation b you have represented that these amounts are being distributed as a lump sum distribution to former employees who continue employment with corporation b in accordance with the terms of plan x accordingly with respect to rulings one and two we conclude that the sale of unit c by corporation a will result in a disposition by corporation a of substantially_all the assets used by it in a trade_or_business within the meaning of sec_401 of the code and that distributions by plan x to former employees of unit c who continue employment with corporation b are made in accordance with sec_401 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the assumption that plan x continues to be qualified under sec_401 of the code at all relevant times a copy of this ruling has been sent to your authorized representative in accordance with a __ power of attomey on file in this office sincerely yours pranes v coen frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc
